Robinson, J.
(concurring specially). This motion does not involve any dollars or cents, nor the right to an office. It is merely a contest for a party label. It is a political motion in which certain parties are sparring for an advantage at a special election for representative in ■Congress to succeed the late Mr. Helgesen. It is an attempt to resurrect the old political caucus and convention system which has been dead and buried for a score of years.
Pursuant to authority by law vested in the governor on May 25, 1917, he issued a proclamation calling for a special election to be held -on July 10, 1917; and in the proclamation it is stated that the nominations of candidates to be voted for shall be made under § 501 of the political Code of 1899, wherein provision is made for nomination by petition, and that the public and election officers take notice and act accordingly.
On May 20, 1917, the secretary of state issued a proclamation reciting that of the governor, and stating that under the ruling of the attorney general nominations must be made by petition, pursuant to § 501 of the Code of 1899,'and that all candidates will be required to file their petitions in the office of the secretary of state not less than thirty days prior to the date of the election.
Pursuant to the statute and the proclamation, Olger B. Burtness and several other parties filed certificates of nomination thirty days before the election, and in like manner John M. Baer, of Fargo, filed a certificate of nomination signed by several thousand voters. (Seven thousand it is said to be.) He also filed a certificate of nomination signed by William Lemke and others as the chairman and executive committee of the Republican state central committee. The statute provides that, not less than twenty-five nor more than thirty days before *270the election, the secretary of state shall certify’ to each county auditor the name and postoffice of every person nominated; and that at least ten days before the election the several county auditors shall publish the nominations in one or more newspapers; that when any person declines a nomination he must give written notice to the secretary of state twenty-five days before the election. The purpose of this time limit is that the secretary of state may have proper time to certify the nominations to the several county .auditors.
Now it appears that at Grand Forks on June 20, 1917, twenty days before the election, there was held a convention of 196 persons, claiming to be Republican delegates of the first congressional district, and that at such convention Olger 33. Burtness was declared the nominee of the Republican party for representative in Congress, and he offered to file a certificate of such nomination with the secretary of state; and the secretary declined to file it, insisting that the nominations must be made according to the statute and the proclamation of the governor. Now, though the nominations may have been certified to the county auditors before the holding of the Grand Fox*ks convention, and though the ballots xxxay have heexx printed, the court is asked to issue a mandate to the executive department or the secretary of state commanding him, in effect, to undo all that he has done, and to permit Mr. Burtness and other candidates to decline and withdraw their nominating petitions and to file his noxnixxating certificate, and to certify such nomination to the couxxty auditors, so that the xxame of Burtness may appear on the ballot as the Republican eaxxdidate. It is claimed that the Gx*and Forks convention was held in accordance with the old caucus and convention system which has not been in use since the adoption of the Prixxxary Election Laws; but there is no proof to sustain such claim, and the presumption is against it. In fact, after the date of the governor’s proclamation, the tixne was xiot sufficient for the giving of notices, the holding of caucuses, the holding of county conventions, and the electioxx of delegates to a congressional convention. And it does not appear that the call for such a convention was made by any authorized persoxx, nor that axxy person had a right to overrule the governor and the executive department in regard to the manner of making the nominations. It was purely a political axxd party act; and the governor, the secretary of state, and the attorney general had been elected as Republi*271cans by a great majority, and, in the language of President Wilson: The governor was the captain of the team. It was for him to give orders to play ball. The convention was not called by the chairman of the Republican state central committee, or by anyone having special authority, or any authority, to call such a convention. The court must take judicial notice of the fact that William Lemke is the chairman of the state central committee of the Republican party. Tie is, in effect, the bishop of the Republican party, and he is to be honored and respected accordingly. He is not to be overruled or ignored by any political ex-bishops, ex-deacons, or ex-anything, because his views differ from their views. The Scriptural command is: Obey them that have rule over you. That is the way to avoid anarchy, and it is the way to prevent a house, a party, or a state from falling by reason of being divided against itself. If it were proper to call a Republican convention to nominate a person to represent the state of North Dakota in Congress, the call should have been made by the governor or by the chairman of the Republican state central committee, and by no other person or persons.
However, it is entirely clear that the old caucus system has been wholly abrogated. At general elections all party nominations must be made in accordance with the Primary Election Laws. At either general or special elections, individual or independent nominations may be made by procuring and filing with the secretary of state a certificate of nomination signed by the requisite number of voters, as provided for by § 501, Code 1899; Laws 1891, chap. 66; Laws 1893, chap. 60; and in that way the nominations in question were duly made and certified to the county auditors, — and that is the end of the matter. The only purpose of this proceeding is to secure a party label for one of the candidates. It is not the province of the court to label them or to supervise the political, discretion and action of the executive department. Eull faith and credit must be given to the official action of the Republican central committee and its chairman, yet the nomination of John M. Baer must rest on his petition, signed by thousands of voters, in accordance with the statute and the proclamation of the executive department. We do not overlook the fact that the time limit fixed by the statute for the doing of certain things does not necessarily apply to a special election, but in this case it was necessary and proper for *272■the executive department, in issuing its call for a special election, to fix a time limit so as to make the election practicable, and its action must be sustained. The order to show cause is dismissed.